Groesbeck, C. J.
This cause was submitted to the trial court on an agreed atatement of facts. From this it appears that the defendant in error was elected to the office of treasurer of Converse county at the first state eiection, held September 11, 1890, for the term of two years commencing on the first Monday of January, 1891, and that he qualified as such officer, assumed the duties of his office on said day of the beginning of his term, and continued to act as such officer until the 1st day of October, 1891. The first state legislature, by an act approved January 10, 1891, classified the several counties of the state on the basis of the assessed valuation, for the purpose of determining the salaries to be paid to county officers; and Converse county, being a county of the third class, as defined in the act, — that is, having then an assessed valuation of more than $900,000 and not exceeding $2,-000,000, — its county treasurer received, and was entitled to receive under the terms of the act, an annual salary of $1,000. By the annual assessment for the year 1891, which, it is stipulated, was finally fixed and itemized according to law on the 12th day of August, 1891, the county, had an assessed valuation of $2.-125,347.61, which would classify it as a county of the second class under the act, it then having an assessed valuation of more than $2,000,000 and not exceeding $5,000,000, the salary of the treasurer of such second-class county being fixed by the statute at $1,800 per annum. Defendant in error presented to the board of the county commissioners of his county on October 6,1891, his three separate claims or accounts for services as county treasurer, —one for salary for the month of July, 1891, for $83.33; one for $126.55 for the month of August, being $32.88 for the first 12 days of that month, and $93.67 for the remainder of the month; and one for the month of September for $150, — these three accounts aggregating $309.88. Prior to the 13th day of August, 1891, these accounts computed the salary of the county treasurer at the yate of $1,000 per annum, and from that date at the rate of $1,800 per annum. The county board allowed the sum of $250, reckoning the services of *693the treasurer at the rate of .$1,000 per annum for the entire time — three months —covered by these accounts, and rejected and disallowed the excess of $109.88. The defendant in error brought suit, and obtained judgment in the district court for Converse county for the sum disallowed by the board, and thecounty board brings -error here.
Before proceeding with the discussion of the points involved in the case, it is proper to call attention to the apparent mistake in the agreed statement of facts, to the effect that the assessment of the county was completed for the year 1891 on the 12th day of August of that year. The papers submitted as part of the evidence of the case, as the record discloses, show that the state board of equalization notified the clerk of Converse county that there was no change in the assessment of property of said county as made by the county board of equalization, which is composed of the county commissioners, in the sum of $1,637,966.50, and appended its assessment of the railway and telegraph lines in said county. — a duty by statute to be performed by the state board exclusively, — in the sum of $587,-382.11. This notice of the state board was dated August 18, 1891, and was filed in the office of the county clerk, as is shown by his certificate, on the 27th day of that month. It therefore appears that the assessment of Converse county was not completed and could not have been ascertained on the 12th day of August, 1891, the date fixed therefor in the agreed statement of facts, as the assessment of the railway and telegraph lines must be entered on the assessment roll before the assessment could be fully completed. We have nothing before us to show the accurate date of the completion of the assessment except the agreed statement of facts, and what we judicially know from the statute, that, as the taxes are levied by the county board on the first Monday of September of each year, it may be presumed that the assessment roll was fully completed, and the assessment of thecounty ascertainable, on that day in 1891. The constitution of this state (article 14, § 1, “Salaries”) provides, that “all state, city, county, town, and school officers (except justices of the peace and constables in precincts having less than fifteen hundred population, and excepting court commissioners, boards of arbitration, and notaries public) shall be paid fixed and definite salaries. The legislature shall from time to time fix the amount of such salaries as are not already fixed by this constitution, which shall in all cases be in proportion to the value of the services rendered and the duty performed. ” Section 2 of the same article provides that the officers excepted in the foregoing section 1 shall have fees, which they shall accept as full compensation, and that ail other state, county, city, town, and school officers (those having salaries instead of fees) shall account for all fees received by them, and pay the same into the proper treasury when collected. Section 3 of the same article provides “the salaries of county officers shall be fixed by law within the following limits,” and then follows the maximum limits to be paid to the several county officers enumerated. The following provisions govern the salaries of county treasurers. In counties having an assessed valuation not exceeding $2,-000,000 the county treasurer shall not be paid more than $1,000 per year; in counties having an assessed valuation of more than $2,000,000, and not exceeding $5,000,-000, the county treasurer shall not bo paid more than $1,800 per year; in counties having more than $5,000,000 assessed valuation thecounty treasurer shall not be paid more than $2,000 per year. The first state legislature obeying this constitutional direction passed the act referred to, (chapter 55, Sess. Laws Wyo. 1890-91,) classifying tbe counties of the state, in the following language: “Section 1. For the purposes of this act the counties of this state are classified as follows: Counties having more than five million dollars assessed valuation shall be counties of the first class; counties having assessed valuation of more than two million dollars, and not exceeding five million dollars, shall be counties of the second class; counties having assessed valuation of more than nine hundred thousand dollars, and not exceeding two million dollars, shall be counties of the third class; counties having an assessed valuation of less than nine hundred thousand dollars shall be counties of the fourth class. ” At the time of the passage of this act defendant in error had already commenced his term of office. His county was then classified as a county of the third class, and he was entitled to an annual salary of $1,000, He insists that by the assessment of 3891, completed, as alleged in the statement of facts, August 12th, his county having an *695assessed valuation of more than $2,000,-000, and not exceeding $5,000,000, it passed from the third to the second class, and, as its treasurer, he at once became entitled to receive a salary of $1,800 annually, the compensation fixed in the act for such officers of counties of the second class.
It was conceded in argument that the legislature had a right to fix the salary of defendant in error according to the assessed valuation of the counties, not only by virtue of these provisions of article 14 of the constitution, but by the closing clause of section 32 of article 3. This section reads as follows: “Except as otherwise provided in this constitution, no law shall extend the term of any public officer, or increase or diminish his salary or emolument, after his election or appointment; but this shall not be construed to forbid the legislature from fixing the salaries or emoluments of those officers first elected or appointed under this constitution, if such salaries or emoluments are not fixed by its provisions. ” Under this proviso the compensation could be fixed even during the term, as the defendant in error was one of the officers first elected under the constitution, and his salary was not definitely fixed by its provisions. The first state election as to county officers was validated and legalized by law. Chapter 9, Sess. Laws 1890-91. The law providing for the compensation of county treasurers in force at the time of the first state election gave a percentage on the moneys received and disbursed by the county treasurers, aDd this act was repealed by the statute now under consideration. It was admitted in argument, and it is too plain to be disputed, that the legislature had a right to pass this salary act after the election and qualification of defendant in error. Another point arises here, which was not presented to us, but which we will notice. The term “public officer’' has been held to apply to such officers only as receive salaries from the state treasury, (Supervisors v. Hackett, 21 Wis.613;) that it applies only to those whose offices are created by the constitution itself, and as to all others the legislature may change their term of office or compensation, and such change of term or compensation will apply as well to the officers then in office as to those thereafter to be elected, (Douglas Co. v. Timme, [Neb.] 49 N. W.Rep. 266.) It was held otherwise by the supreme court of Pennsylvania, in which state the constitutional inhibition is very much like ours. A county solicitor was held to be a public officer, (Lancaster Co. v. Fulton, 128 Pa. St. 48, 18 Atl. Rep.384;) so with county treasurers, (County of Crawford v. Nash, 99 Pa.. St. 253;) and it was said by the same court in Apple v. Crawford Co., 105 Pa. St. 303: “That the sheriff [of Crawford county] is a public officer coming within the operation of the constitutional provisions cannot be doubted.” Every one appointed to perform a public duty, and who receives compensation, is a public, officer. Foltz v. Kerlin, 105 Ind. 221, 4 N. E. Rep. 439, and 5 N. E. Rep. 672; U S. v. Hartwell, 6 Wall. 385; Ricketts v. Mayor, 67 How, Pr.320; Kehn v. State, 93 N. Y. 291; State v. Stanley, 66 N. C. 59; State v. Goss, 69 Me. 22; People v. Hurlbut, 24 Mich. 59.
1. Lookingto the legislation on the subject ofsalaries of county officers antecedent to the admission of the state into the Union, but after the convention had framed and promulgated the constitution, and after it had been ratified at the polls, we find that the last territorial legislature regulated the salaries of nearly all of the county officers, as stated in the two acts relating thereto, according to the assessed valuation of the county on the basis of the next preceding annual assessment. Chapters 24, 46, Sess. Laws Wyo. T. 1890. Under these territorial statutes the salaries of the county officials were fixed for the entire official year, beginning then, as now, on the first Monday of January, on the basis of the next preceding annual assessment of the county, which would necessarily be concluded and determined before the first Monday of September of the preceding year, — the time fixed for levying taxes. If these territorial acts had provided for salaries to be paid to all county officers,it might well have been considered a legislative interpretation of the meaning of the term “ assessed valuation, ” and when this was to be ascertained, as the members of the last territorial legislature had the constitution before them, the admission of the state was imminent, and it might be presumed that no law would be passed by that body not in harmony with the written will of the people; but the compensation of county treasurers was fixed in one of these acts as a percentage and not as a fixed salary. The act of the first state legislature fixing the salaries of county officers does not attempt to construe thewords “having an assessed valuation, ” whether according tp the next pre*697ceding annual assessment or not. It merely adopts the phraseology oí the constitution, without attempting to place any construction upon these words, The salary mentioned in the constitution is so much “per year,” while the act uses the equivalen t words, “ annual salary. ” A salary per annum, per year, or an annual salary means a salary reckoned and computed by the year, and, if the service continues during the year, a salary that runs through the whole year. It does not mean a salary reckoned at a certain annual rate for a portion of the year and by another and different rate for the residue of the year. As the salary of the defendant in error was an annual salary fixed under the classification of his county by the act, he was entitled to, received, and accepted, for the greater portion of the year, an annual salary of $1,000. He cannot receive an annual salary forthis amountfor seven months and a fraction, and a greater annual salary.for four months and a fraction. Taking his claimed computation for the year, he would be entitled to the annual salary of $1,359.88 for his first official year, and this is neither an annual salary of $1,000 for a treasurer of a third-class county or $1,800 annual salary for such officer of a second-class county. In Kansas, the salary of a county superintendent of schools was based upon the amount of population for his county. A census was taken by the school trustees, under the authority of a statute of that state, March 1, 1880, and showed the population of a certain county to be less than 15,000, the county never having, prior to that time, a population of that number. Accoi'ding to the federal census, taken on the 1st of June of that year, the county contained a population of 15,125. The salary of the county superintendent was fixed by law at $000 in counties having more than 10,000 and less than 15,000 inhabitants, while in counties having more than 15,000 and less than 20,000 population that officer was entitled to a salary of $800. In the opinion the court says: “It is not pretended that the population during the entire year of 1880 was over 15,000. It is expressly conceded that up to March 1, 1880, at least, the population was less than 15,000, and the only claim is that from June 1st thenceforward to the end of the year the population was over 15,000. Further, it is conceded that the only evidence of population furnished by state authority is that furnished by the census of March 1st, showing a population of less than 15,000. Now, the .salary prescribed by the statute above referred to is a salary per annum. This means that the salary for the year is graduated by the population of the year. It does not mean that the salary varies from month to month, or from day to day, with any corresponding increase or decrease of population, but it is a salary which, once fixed, remains fixed for the year. It is conceded that up to March 1,1880, and by the only state census taken during that year, and that in March, 1880, txie population was less than 15,000. This, we think, controls the salary for the year, and that, no matter though it should be shown by absolute and incontrovertible testimony that thereafter during the year the population ran to a number in excess of 15,000, the salary of the county superintendent would not be changed thereby. The salary is not to be determined by the highest population during the year, nor necessarily the lowest. It is enough when the statute prescribes the salary, and the only census made under state authority determines the population; and that census, unim-peached, determines the salary for the year, and no evidence of a subsequent increase or decrease will affect the question of salary thus determined.” Turner v. Commissioners, 27 Kan. 639. So here the statute prescribes an annual salary, and the constitution a salary per year, graduated by the assessment of taxable property for the year, — that is, without regarding certain constitutional inhibitions which will be hereafter considered; and when this assessed valuation is once ascertained for this purpose, the salary is fixed for the entire official year, and when so fixed remains fixed for that period. It was so fixed upon the passage of the act, the salary of the defendant in error being that of a county treasurer of a county of the third class, and his salary so fixed remained fixed for the entire first official year of his term, beginning with the first Monday of January, 1891, and closing with the first Monday of January, 1892; and this fixing of salary was according to the only asseertainable assessment of the county in force at the beginning of the term and first official year, — that of the preceding year,.1890, — and this assessment continued in force until August or September, 1891, when it was finally determined what was the assessed valuation of Converse county for that year. This assess*699ment of 1891 cannot be considered as haying any effect on the salary of the county treasurer as the same' was fixed as of the beginning of his term, — the first Monday of January, 1891, — by the act passed three days later; and when so fixed for the first official year of that officer at the sum of $1,000, the annual salary remained fixed for the entire year, notwithstanding the change in the assessment placed the county in another class < counties. Section 17 of the salary act under consideration reads as folio ws: “The salaries of county and precinct officers, as in this act provided, shall be paid in equal monthly installments by the county in which they serve, at the first regular monthly meeting of theboard of county commissioners: * * * provided, that, in counties of the third and fourth class,' the salaries of county officers shall be quarterly.” Chapter 55, Sess. Laws 1890-91. So far as we can gather the legislative intent from these expressions of the legislative will, as to counties of the first and second classes, the provision is for the annual salaries to be paid monthly in equal monthly installments during the year, and not in varying sums from month to month ; and in counties of the third and fourth classes the salaries are to be paid quarterly. Apparently, from the plain provisions of this section, the legislature never intended that there should be any increase or diminution dependent upon the fluctuations of the assessments of taxable property in these salaries during the year, and perhaps during the term of the officer. It therefore appears from the use of the words “per year” in section 3 of the salary article of the constitution, relating to the salaries of county officers, from the statute itself, which provides for annual salaries for such officers, to be paid in equal installments monthly, from the ordinary and legal definitions of the terms “per year” and “annual,” that the salaries of county officials, when once fixed for the official year, remain fixed for that period, and cannot be increased or diminished by reason of any change in the assessment of the county during the year thereafter. For these reasons alone the judgment below should be reversed.
2. The argument of the counsel in this case was not addressed to the foregoing phase of the case, but entirely to the construction and operation of various constitutional provisions, and these we will now consider. Can the salary of a county officer be increased or diminished during his term, and after his election or appointment? Eliminating the proviso to section 32 of article 3, which it is unnecessary to consider further, the section reads: “Except as otherwise provided in this constitution, no law shall extend the term of any public officer, or increase or diminish his salary or emolument, after his election or appointment. ” This prohibition, with varying phraseology, but with the same effect,runs through theconstitution. The salaries of state officers are not permanently fixed by the constitution, but are temporarily fixed, “until otherwise provided by law,” with the proviso that they shall not be increased or diminished during the period for which the officers were elected. Article 4, § 14. The salaries of the judges of the supreme and' district courts must be prescribed by law, but the compensation cannot be increased or diminished during the term for which the judges were elected. Article 5, § 17. The compensation of the members of the first legislature is fixed in the constitution, and after that their compensation shall be as provided bylaw, but no legislature can fix its own compensation, and no member of either house shall, during the term for which lie was elected, receive any increase of salary or mileage under any law passed during the term. Article 3, §§ 6, 9. So careful was the first state legislature — the same body that enacted the salary act now in force — that when it provided for the compensation to be paidto tbeofficers and members of succeeding legislative bodies it cautiously inserted a proviso that the compensation tobe paid to the presiding officers of the two houses should not apply to such officers of the first state legislature. Section 2, c. 55, Sess. Laws 1890-91. The only state officei'3 created by the constitution, where the usual provisions prohibiting an increase or decrease of compensation during the term of official service were not inserted, are the state examiner and the state, engineer, and these officers are undoubtedly governed in that respect by the provisions of section 32, art. 3. It is contended that the language of this section is not of similar import, or of the same meaning, as other and special provisions of the constitution prohibiting a change in the compensation of the enumerated officers during the term of service. It is much stronger. It provides that there shall be no such change “after the election or appointment of the officer,” *701while the other provisions are against such change during the period or term of service. In the interval between the election or appointment of the public officer and his qualification and induction into office there can be no change in the compensation, as well as during the official term. It is urged that the expression “no law’’shall increase or diminish the compensation cannot be applied here, as the law does not do so; but it is the fact of the annual assessment changing the county from one class to another that increases or decreases the compensation. This is strange reasoning. The annual assessment may change the compensation if by its effect the county passes from one class to another, either lower or higher, in the scale of classes, and this is done by virtue of the statute, and yet it is not affected by the law. Suppose that the law had provided that the salary of a county officer should be increased or diminished according to the assessed valuation of the county, to be determined each year, or by the county from its assessment passing from one class to another, would not this be a change in the salary of the official after his election or appointment by the express terms of the statute, that would be a violation of the constitutional inhibition of such a change? Suppose that the operation and effect of the law by necessary implication and inference does the same thing, would not the construction of the statute to secure the same result be just as palpable a violation of the constitution? If thesalary of the county officer is changed by the operation or effect, the practical working, of the statute, it is as much increased or diminished as if the law made such a provision in express terms. The only way that salaries or emoluments of officials — state, city, county, and other public officers — can be fixed is “by law.” The act fixes the salaries of county officers at the maximum limits, and could go no further. It has put in motion the provisions of the constitution, and the salary can only be paid to the county officer under the terms of the statute; and yet we are told that extraneous facts and circumstances — the assessment of the county, and not the law itself — fix the salary. The constitution does not control the legislature as to the amount of salaries to be paid to state officers, judges, or members of the legislature. It is the mischievous control of the compensation thatis curbed and restricted. The purpose of the constitutional provision inhibiting a change in the compensation of a public officer during his term of office was to protect the individual officer against legislative oppression, and to guard the legislature from the gainful schemes of officials. State v. Kelsey, 44 N. J. Law, 31. Party rancor, personal spleen, enmity, or grudge, might work to harass and cripple the officer by reducing his compensation during his term of service; while, on the other hand, partisan feeling, blood or business relations, might sway the members of the legislature, and cause the bestowal of an unmerited increase, without this wise restriction. Without it, there would be no limit to the control of the legislature, except, possibly, where a salary had been so reduced as practically to abolish the office. It is contended that this salutary inhibition of the constitution does not apply to county officers, as it is “otherwise provided” in the constitution that the salaries of county officers can be increased or diminished after their election and appointment, and during their term of service. There certainly is no express provision to that effect, and, if there be' any provision implying it, we have failed to find it.
In support of this argument it is earnestly contended thatthe closing clause of section 1, art. 14, is in point, as the legislature is from time to time required to fix the salaries of such officers whose salaries have not already been fixed by the constitution, which shall “in all cases be in proportion to the value of the services rendered and the duty performed.” As already stated herein, there are no salaries permanently fixed in the constitution, except the positive maximum limits fixed for salaries of county officers. This is certainly a definite fixing up to those maximum limits by this provision, and the value of the services rendered and the duty performed is sufficiently and finally considered by this limitation made in the constitution, and by the legislature in placing them at the highest point possible. No matter how valuable the services may be, and how onerous the duties of the county officer have been or may become, it is impossible to place a higher estimate upon them than is allowed by the constitution. The direction given to the legislature as to the amount of the compensation to be given by law is wholly addressed to its discretion,, and, unless the salaries of the official are fixed by statute at a sum so grossly inadequate as to *703practically abolish the office, or at so excessive a sum as to annul the statute, it is doubtful if the courts could interfere. They certainly cannot when the legislature has fixed the salaries at the utmost limit permitted by the constitution, for above that limit the legislature cannot go, even if its members believed that the services rendered and the duties performed by county officials were really more valuable than the sum allowed by the constitution. But the constitution evidently has regard for the ability of the people to pay as well as the other consideration of the value of the services rendered and the duty performed, for it has put these salaries on the taxable wealth of the counties, and not upon the basis of population. In the absence of the printed debates of the constitutional convention for reference,the address of the designated committee of the convention is a valuable aid, if any is needed, in determining the intent of the framers of our fundamental law. In that address, appended to the printed copies of the constitution promulgated and circulated by the convention before the election when the constitution was submitted to the people, we find this language: “Under its [the constitution’s] provisions pure elections are practically guarantied, and economy of administration' assured. Restrictions upon legislation and loose appropriations of public moneys are clear and positive. The salaries of officers have been fixed according to the value of the services rendered, and [in] proportion to the means of the people to pay. * * * The extravagance in the management of county affairs that has prevailed in the past has been circumscribed, and rendered impossible.” But why is this closing clause .of section 1 of article 14 inspected with so much care? The whole instrument must be examined with a view to arriving at the true intent of each part. Effect must be given, if possible, to the ■whole instrument, and to every section and clause. If different provisions seem to conflict,, the courts must harmonize them, if practicable, and must lean in favor of a construction which will render every word operative, rather than one which may make some words idle and nugatory. Cooley, Const. Lim. 70. Isolated passages of the instrument must not be considered alone; the entire chart must pass in review. If this section 1, art. 14, stood alone, there would be no limit to the power of the legislature to change official salaries during the terms of the several incumbents. But the general words of the section are modified by all the inhibitions against a change during the term of service as to the judges and the more important state officers. It is-modified by the special provisions regarding the compensation of members of the legislature. It is modified by the maximum limits imposed as to the salaries of county officers, and the basis of assessed valuation of the counties in fixing their compensation. It is further and generally modified by this general section 32, art. 3, as all salaries must be fixed by law, and no law shall increase or diminish the salary or emolument of any public officer after his election or appointment. In Pennsylvania, the salaries of some officers-are based upon population, and the provision of the constitution of that state is so much like ours that we quote what was said by the supreme court of that state upon the question of the compensation of an officer under the salary act of that state: “Whenever an effort is made to apply this act to an officer of any particular county, the fact to be ascertained is whether the county contained sufficient population at the time the officer entered upon the duties of his office. Whatever the population may have previously been or what it may thereafter become does not control the case. ” Monroe v. County of Luzerne, 103 Pa. St. 278. See, also, Apple v. Crawford Co., supra. The salaries given to county treasurers are not inadequate, as fixed by the constitution or the statute, even if this could be considered. They may have deputies, when needed, by the permission of the county board, to be paid for by the county ; and this large powmr to provide deputies for county officers is a constitutional grant, (section 4, art. 14,) and has been exercised' by the legislature. It does not appear that the assessment of taxable property was used to indicate the volume of business of a public office, as that may depend much more upon population than assessable -wealth. It evidently does not, as our constitution is probably the only one that makes the assessed valuation of a county the guide in determining the amount of a county officer’s compensation. It is clear that this criterion established in our constitution is that of the means and ability of the people to pay. An increase of business in a public office does not depend necessarily on the tax*705able wealth or the revenues of the county-alone. Even if it does, the duties of state officers and judges, even of the legislators, may be largely increased by this increase of taxable wealth or by increase in population, and yet there is no relief for these officials except resignation. State officers are not allowed deputies under pay, as county officers are. It is more reasonable to suppose that in a new and growing commonwealth the duties of the executive, administrative, and judicial state officers would be more largely increased with increasing wealth and population than officers for a county, — a portion of the state. Their terms are longer, and the hardship in prohibiting an increase in their compensation greater, than in the case of county officers. Why should county officers be excepted from the constitutional prohibition as to an increase of their salaries? There is no reason for it. It is absurd to say that the legislature should not be exposed to the gainful schemes of officials, and may not be besieged by importunate officers, and transfer the scene of such conflicts from the legislative halls to the meetings of a board for the equalization of assessments of property for taxation purposes, the most delicate duties known to our laws,— that of equitably distributing the burdens of government. The assessment of. a county should not be dependent upon the question of raising or lowering the salaries of the county officers. We do not believe that the law can be made to do indirectly what it may not accomplish directly. This is discountenanced in all courts where the question has been submitted embracing an increase of salary in the office of an incumbent, See Greene v. Freeholders of Hudson Co., 44 N. J. Law, 391; Larew v. Newman, 81 Cal. 588, 23 Pac. Rep. 227; Barnes v. Williams, 53 Ark. 205, 13 S. W. Rep. 845. The authorities all take the ground that no law or procedure under the law can be used as a cloak for constitutional violations. The effect and operation of a law must be looked to, as well as its naked provisions, and nothing should be tolerated under color of a law that is a palpable evasion of the constitution. It would be a dangerous practice, at the threshold of our existence as a state, to so loosely construe a statute, and to set aside a wise and healthy constitutional restriction and limitation of legislative power.
Some argument has been ipade to us thatthe word “emolument,” of section 32, art. 3, has the meaning of “fees,” and that the provision prohibiting the increase of official fees during an official term is guarded against. Of course, there can be no increase of the amount of the fee to be-charged for each particular official service-where fees are allowed, but the fees may increase with the increase of business,, and this is not an increase in the fees, but in the volume of business. There is a further provision in section 1, art. 14, that has an important .bearing on this case,, and that is that the salaries of all officers shall be “ fixed and definite. ” These words-have a precise and certain meaning. They mean a certain, precise, exact, and clear salary; not one that shall be sliding up or down with the fluctuations of the assessment of the county. Construing them with the constitutional provision fixing salaries of county officers, they mean a fixed and definite salary per year; construing them with the constitutional inhibition against an increase ordecrease during the term of an officer and after his election or appointment, they mean a fixed and definite salary for the term of office. Thus construing these different constitutional provisions together, there is no doubt that they interpret themselves, and that they mean that the salaries of county officials cannot be increased or diminished during the official term, including the interval between the election or appointment and the induction of the official into office. The reform in the constitution was a needed one. It was recognized before the adoption of the instrument, when there was no sueh restriction upontheleg-islative power which it contains, as the-last territorial legislature provided that the salary acts passed at that session should not affect the incumbents then in office. It was an abolition of all that was possible to abrogate in the fee system under which vicious practices had flourished in other jurisdictions. It seeks to-purify and elevate the public service by making these offices so near the people not so remunerative as to tempt the cor-ruptor avaricious. It was an effort in the direction of economy to prevent extravagance in the management of county affairs. It prevents the legislature from being assailed by the demands of importunate officials to the detriment of the public business, and it cultivates official independence instead of “the thrift that follows fawning.” It makes office seeking *707and office holding honorable to all. These efforts should not be in vain. Not considering the inhibition of the constitution against a change in official compensation during the official term, it follows that the fixed and definite annual salary of the defendant in error cannot be inci'eased or diminished during the first official year of his term, when once fixed for that year, as of the beginning of his term. Considering the broad constitutional inhibition, it cannot be increased or diminished during any part of his official term, nor after his election or appointment. The judgment of the district court of judicial district Mo. 1 sitting for the county of Converse is reversed, and this causéis remanded to that court for further proceedings therein in harmony with the views herein ■expressed.
Merrell, J., concurs.